Order entered March 26, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01663-CV

                             JERRY BRADLEY, Appellant

                                            V.

       TEXAS WORKFORCE COMMISSION AND CITY OF PLANO, Appellees

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-09-05058-A

                                        ORDER
      The Court has before it appellant’s March 22, 2013 motion to extend time to file brief.

The Court GRANTS the motion and ORDERS appellant to file his brief by May 9, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE